DETAILED ACTION
This Office Action is in response to the application filed on 11/08/2019. Claims 16-30 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant has not acknowledge the claim for foreign priority on the Application Data Sheet.

Claim Objections
The following claims are objected to due to incorrect punctuation:
Claim 22 has a coma on the last line of the claim, therefore, the limitations of the claim is not properly terminated with the potential of additional limitations that could be included.
Claims 20-23 has “when”, where the Examiner interprets that “when” is a typographical error instead of “wherein” in examining the claims.

	Appropriate action is required.	

Examiner’s Note
The claim must be formatted in one sentence. (See  ¶ 7.34.15 under MPEP § 2175)



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 21, 22, 23,  and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 22 recites the phrase "a first current mating member" in the limitation. The phrase "first current mating member" has already established an antecedent basis in claim 16. Therefore, claims 20 and 22 will be examined as "the first current mating member".
Claims 21 and 23 recites the phrase "a first voltage mating member" in the limitation. The phrase "first voltage mating member" has already established an the first voltage mating member".
Claim 30 recites the phrase "the protection relay", where there is insufficient antecedent basis for "protection relay" in the claim leading to confusion with the limitation phrase "protection apparatus".  Based on the specifications on page 8 lines 22-23, claim 30 will be analyzed by replacing the phrase "protection relay" with the phrase "protection apparatus".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16, 17, 18, 20, 24, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL "SEL-787 Relay_ pages 1.1 to 10.15_Jan 30 2015" (NPL "SEL-787 Relay" hereinafter), as evidenced by Marmonier et al. (US 2017/0077624 Al  and Marmonier hereinafter) and as evidenced by Schneck (US 6,845,850 Bl and Schneck hereinafter). 
Regarding claim 16, NPL "SEL-787 Relay" discloses a protection relay connection assembly for connecting a current transformer and/or a voltage transformer of an electrical network to a protection relay (item SEL-787 Relay of Figs. 2.17-2.18_2.22 {protection relay connection assembly of Figs. 2.17, or protection relay connection assembly of Figs. 2.18, or the protection relay connection assembly of Fig. 2.22} and Section 2 shows and indicates the protection relay connection assembly of Fig. 2-22 for connecting a Two-Winding current transformer; and the protection relay connection assembly of Fig. 2-17 for connecting a single phase voltage transformer; and the protection relay connection assembly of Fig. 2-18 for connecting a three phase voltage transformer; where the electrical networks of Figs. 2-17-2.18_2.22 are connected to protection relay SEL-787 Relay), the protection relay connection assembly comprising: a protection relay data acquisition board including a first current mating member connectable to a current measurement sensor (items 6 ACI Card, Slot Z, ACI/3 AVI card, Slot E of Fig. 2.2 & items IAW1 terminal port, IBW1 terminal port, ICW1 terminal port, IAW2 terminal port, IBW2 terminal port, ICW2 terminal port of Table 2.4 & Figs. 2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates that the protection relay SEL-787 Relay of the protection relay connection assembly of Figs. 2-17-2.18_2.22 is comprised of a current protection relay data acquisition board 6 ACI in Slot Z of protection relay data acquisition boards 6 ACI & ACI/3 AVI that includes first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 that is connectable to a current measurement sensor in the current protection relay data acquisition board 6 ACI), the current measurement sensor being connectable in use to the protection relay and/or a first voltage mating member connectable to a voltage measurement sensor (items ACI/3 AVI Card, Slot E of Fig. 2.2 & items male pin E01, male pin E02, male pin E03,  male pin E04 of Table 2.5 & Figs. 2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates the current measurement sensor in current protection relay data acquisition board 6 ACI of protection relay data acquisition boards 6 ACI & ACI/3 AVI being connectable to protection relay SEL-787 Relay; first voltage mating member male-pin-E01-to-E04 that is connectable to a voltage measurement sensor in the voltage protection relay data acquisition board  ACI/3 AVI in Slot E of protection relay data acquisition boards 6 ACI & ACI/3 AVI), the voltage measurement sensor being connectable in use to the protection relay (Figs. 2.2 _2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates voltage measurement sensor in voltage protection relay data acquisition board  ACI/3 AVI of protection relay data acquisition boards 6 ACI & ACI/3 AVI is connectable in use to protection relay SEL-787 Relay); and a protection relay connector including a second current mating member connectable to the current transformer and/or a second voltage mating member connectable to the voltage transformer (Figs. 2.2_2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.23-2.24_2.28 is interpreted to show where protection relay connector terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 & female-pin-E01-to-E04 that includes second current mating member terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2, as evidenced by Marmonier in ¶[0044] and Fig. 1, connectable to the current transformer of Fig. 2.22;  and second voltage mating member female-pin-E01-to-E04, as evidenced by Schneck in 4:53-55 and Fig. 11, connectable to the voltage transformer of Figs. 2.17-2.18), wherein the first current mating member and the second current mating member are shaped to be selectively mateable with one another to permit a measured current waveform of the electrical network to be transmitted from the current transformer to the protection relay (Figs. 2.2_2.8-2.10_2.22 and pages 2.3_2.6_2.17-2.18_2.28 is interpreted to show where first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 and the second current mating member  terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 are shaped to be selectively mateable with one another to permit a measured current waveform as detailed on page 2.6 of the electrical network of Fig. 2.22 to be transmitted from the current transformer to the protection relay SEL-787 Relay) and the first voltage mating member and the second voltage mating member are shaped to be selectively mateable with one another to permit a measured voltage waveform of the electrical network to be transmitted from the voltage transformer to the protection relay (Figs. 2.2_2.8-2.10_2.17-2.18 and pages 2.3_2.6_2.17-2.18_2.25-2.26 is interpreted to show where first voltage mating member male-pin-E01-to-E04 and the second voltage mating member female-pin-E01-to-E04 are shaped to be selectively mateable with one another to permit a measured voltage waveform detailed on page 2.6 of the electrical network of Figs. 2.17-2.18  to be transmitted from the voltage transformer to the protection relay SEL-787 Relay), and wherein the first current mating member is shaped to prevent mating of the first current mating member with the second voltage mating member (Figs. 2.2_2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.25-2.26_2.28 is interpreted to show where the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 is shaped to prevent mating of the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 with the second voltage mating member female-pin-E01-to-E04), and the first voltage mating member is shaped to prevent mating of the first voltage mating member with the second current mating member (Figs. 2.2_2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.25-2.26_2.28 is interpreted to show where the first voltage mating member male-pin-E01-to-E04 is shaped to prevent mating of the first voltage mating member male-pin-E01-to-E04 with the second current mating member terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2).

Regarding claim 17, NPL "SEL-787 Relay" discloses a protection relay connection, wherein the current measurement sensor is connected to the first current mating member and/or the voltage measurement sensor is connected to the first voltage mating member (Figs. 2.2_ 2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates where the current measurement sensor in the current protection relay data acquisition board 6 ACI is connected to the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2; and the voltage measurement sensor in the voltage protection relay data acquisition board  ACI/3 AVI is connected to the first voltage mating member male-pin-E01-to-E04).

Regarding claim 18, NPL "SEL-787 Relay" discloses a protection relay connection, wherein the current measurement sensor is configured to convert a measured current waveform of the electrical network to a representative current waveform to be utilized by the protection relay, and/or wherein the voltage measurement sensor is configured to convert a measured voltage waveform of the electrical network to a representative voltage waveform to be utilized by the protection relay (Figs. 2.2_ 2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.23-2.24_2.28 & Section 4 shows and indicates where the current measurement sensor in the current protection relay data acquisition board 6 ACI of protection relay data acquisition boards 6 ACI & ACI/3 AVI is configured to convert a measured current waveform of the electrical network of Fig. 2.22 to a representative current waveform to be utilized by the protection relay SEL-787 Relay as detailed on page 2.6 and Section 4; and where the voltage measurement sensor in the voltage protection relay data acquisition board  ACI/3 AVI of protection relay data acquisition boards 6 ACI & ACI/3 AVI is configured to convert a measured voltage waveform of the electrical network in Figs. 2.17-2.18 to a representative voltage waveform to be utilized by the protection relay SEL-787 Relay as detailed on page 2.6  and Section 4).

Regarding claim 24, NPL "SEL-787 Relay" discloses a protection relay connection, wherein the first and second current mating members are associated with at least one current visual indicator and/or the first and second voltage mating members are associated with at least one voltage visual indicator, the current and voltage visual indicators differing from one another (Fig. 2.2_ 2.8-2.10_2.17-2.18_2.22_8.1 and pages 2.3_2.6_2.17-2.18_2.23-2.24_2.28_8.2 is understood to show and indicate where the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 and second current mating member terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 are associated with current visual indicator as detailed on page 8.2 and Fig. 8.1; and the first voltage mating member male-pin-E01-to-E04 and second voltage mating member female-pin-E01-to-E04 are associated with voltage visual indicator as detailed on page 8.2 and Fig. 8.1; and where the current and voltage visual indicators different from one another).

Regarding claim 25, NPL "SEL-787 Relay" discloses a protection relay connection, wherein the protection relay data acquisition board is shaped so that the first current mating member is integrally formed with the protection relay data acquisition board and/or the first voltage mating member is integrally formed with the protection relay data acquisition board (Figs. 2.2_ 2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates where the current protection relay data acquisition board 6 ACI of protection relay data acquisition boards 6 ACI & ACI/3 AVI is shaped so that the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 is integrally formed with the current protection relay data acquisition board 6 ACI; and where first voltage mating member male-pin-E01-to-E04 is integrally formed with the voltage protection relay data acquisition board ACI/3 AVI of protection relay data acquisition boards 6 ACI & ACI/3 AVI).

Regarding claim 27, NPL "SEL-787 Relay" discloses a protection relay connection, wherein the first current mating member includes first and second mating member portions, each of the first and second mating member portions having a separate pole, each pole being configured to connect to a respective pole of the current transformer of the electrical network and/or the first voltage mating member includes first and second mating member portions, each of the first and second mating member portions having a separate pole, each pole being configured to connect to a respective pole of the voltage transformer of the electrical network (Fig. 2.2_ 2.8-2.10 & items 52-1, 52-2 of Fig. 2.22 & item "Wye-Wye VT Connection" of Fig. 2.18 and pages 2.3_2.6_2.17-2.18_2.23-2.24_2.28 shows and indicates where the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 includes first mating portion ports-IAW1_IBW1_ICW1 and second mating member portion ports-IAW2_IBW2_ICW2, where each of the  first mating portion ports-IAW1_IBW1_ICW1 has a separate pole of the 52-1 portion of the network of Fig. 2.22 and second mating member portion ports-IAW2_IBW2_ICW2 has a separate pole of the 52-2 portion of the network of Fig. 2.22, and where each pole is configured to connect to a respective pole of the current transformer of the 52-1 portion of the electrical network of Fig. 2.22 and the 52-2 portion of the electrical network of Fig. 2.22; the first voltage mating member male-pin-E01-to-E04 includes first mating member portion male-pin-E01 and second mating member portion male-pin-E02, where each of the first mating member portion male-pin-E01 and second mating member portion male-pin-E02 has a separate pole, and where each pole is configured to connect to a respective pole of the voltage transformer of the "Wye-Wye VT Connection" of the electrical network of Fig. 2.18).

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL "SEL-787 Relay”, as evidenced by Marmonier and by Schneck. 
Regarding claim 30, NPL "SEL-787 Relay" discloses a protection apparatus for protecting an electrical network (item SEL-787 Relay of Figs. 2.17-2.18_2.22 and Section 2 shows and indicates protection apparatus SEL-787 Relay for protecting the electrical network Figs. 2-17-2.18_2.22), the protection apparatus comprising: a protection relay connection assembly (Figs. 2.17-2.18_2.22 and Section 2 shows and indicates the protection relay connection assembly of Figs. 2.17-2.18_2.22 {protection relay connection assembly of Figs. 2.17, or protection relay connection assembly of Figs. 2.18, or the protection relay connection assembly of Fig. 2.22}) comprising: a protection relay data acquisition board including a first current mating member connectable to a current measurement sensor (items 6 ACI Card, Slot Z, ACI/3 AVI card, Slot E of Fig. 2.2 & items IAW1 terminal port, IBW1 terminal port, ICW1 terminal port, IAW2 terminal port, IBW2 terminal port, ICW2 terminal port of Table 2.4 & Figs. 2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates that the protection apparatus SEL-787 Relay of the protection relay connection assembly of Figs. 2-17-2.18_2.22 is comprised of a current protection relay data acquisition board 6 ACI in Slot Z of protection relay data acquisition boards 6 ACI & ACI/3 AVI that includes first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 that is connectable to a current measurement sensor in the current protection relay data acquisition board 6 ACI), the current measurement sensor being connectable in use to the protection apparatus and/or a first voltage mating member connectable to a voltage measurement sensor (items ACI/3 AVI Card, Slot E of Fig. 2.2 & items male pin E01, male pin E02, male pin E03,  male pin E04 of Table 2.5 & Figs. 2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates the current measurement sensor in current protection relay data acquisition board 6 ACI being connectable to protection assembly SEL-787 Relay; first voltage mating member male-pin-E01-to-E04 that is connectable to a voltage measurement sensor in the voltage protection relay data acquisition board  ACI/3 AVI in Slot E of protection relay data acquisition boards 6 ACI & ACI/3 AVI), the voltage measurement sensor being connectable in use to the protection relay; the voltage measurement sensor being connectable in use to the protection apparatus (Figs. 2.2 _2.8-2.10 and pages 2.3_2.6_2.17-2.18_2.28 shows and indicates voltage measurement sensor in voltage protection relay data acquisition board  ACI/3 AVI of protection relay data acquisition boards 6 ACI & ACI/3 AVI is connectable in use to protection apparatus SEL-787 Relay); and a protection relay connector including a second current mating member connectable to the current transformer and/or a second voltage mating member connectable to the voltage transformer (Figs. 2.2_2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.23-2.24_2.28 is interpreted to show where protection relay connector terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 & female-pin-E01-to-E04 that includes second current mating member terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2, as evidenced by Marmonier in ¶[0044] and Fig. 1, connectable to the current transformer of Fig. 2.22;  and second voltage mating member female-pin-E01-to-E04, as evidenced by Schneck in 4:53-55 and Fig. 11, connectable to the voltage transformer of Figs. 2.17-2.18), wherein the first current mating member and the second current mating member are shaped to be selectively mateable with one another to permit a measured current waveform of the electrical network to be transmitted from the current transformer to the protection apparatus (Figs. 2.2_2.8-2.10_2.22 and pages 2.3_2.6_2.17-2.18_2.28 is interpreted to show where first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 and the second current mating member  terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 are shaped to be selectively mateable with one another to permit a measured current waveform as detailed on page 2.6 of the electrical network of Fig. 2.22 to be transmitted from the current transformer to the protection apparatus SEL-787 Relay Figs. 2.2_2.8-2.10_2.22 and pages 2.3_2.6_2.17-2.18_2.28 is interpreted to show where first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 and the second current mating member  terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 are shaped to be selectively mateable with one another to permit a measured current waveform as detailed on page 2.6 of the electrical network of Fig. 2.22 to be transmitted from the current transformer to the protection apparatus SEL-787 Relay) and the first voltage mating member and the second voltage mating member are shaped to be selectively mateable with one another to permit a measured voltage waveform of the electrical network to be transmitted from the voltage transformer to the protection apparatus (Figs. 2.2_2.8-2.10_2.17-2.18 and pages 2.3_2.6_2.17-2.18_2.25-2.26 is interpreted to show where first voltage mating member male-pin-E01-to-E04 and the second voltage mating member female-pin-E01-to-E04 are shaped to be selectively mateable with one another to permit a measured voltage waveform detailed on page 2.6 of the electrical network of Figs. 2.17-2.18  to be transmitted from the voltage transformer to the protection assembly SEL-787 Relay), and wherein the first current mating member is shaped to prevent mating of the first current mating member with the second voltage mating member (Figs. 2.2_2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.25-2.26_2.28 is interpreted to show where the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 is shaped to prevent mating of the first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 with the second voltage mating member female-pin-E01-to-E04), and the first voltage mating member is shaped to prevent mating of the first voltage mating member with the second current mating member (Figs. 2.2_2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.25-2.26_2.28 is interpreted to show where the first voltage mating member male-pin-E01-to-E04 is shaped to prevent mating of the first voltage mating member male-pin-E01-to-E04 with the second current mating member terminals-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2); and the protection apparatus further comprising one or more inputs electrically coupled with the current and/or voltage measurement sensors (Figs. 2.2_ 2.8-2.10_2.17-2.18_2.22 and pages 2.3_2.6_2.17-2.18_2.23-2.24_2.28 shows and indicates where protection apparatus SEL-787 Relay is comprised of the electrical inputs of first current mating member ports-IAW1_IBW1_ICW1_IAW2_IBW2_ICW2 coupled with the current measurement sensor in the current protection relay data acquisition board 6 ACI of protection relay data acquisition boards 6 ACI & ACI/3 AVI ; and where the electrical inputs of first voltage mating member male-pin-E01-to-E04 coupled with the voltage measurement sensor in the voltage protection relay data acquisition board  ACI/3 AVI of protection relay data acquisition boards 6 ACI & ACI/3 AVI), the protection apparatus being configured to be capable of selectively triggering a protective function based on the measured current and/or voltage waveforms to protect the electrical network (Figs. 2.17-2.18_2.22_8.1_9.4 and pages 1.1-1.2_2.6_8.1_9.13 & Section 4 indicates protection apparatus SEL-787 Relay is configured to be capable of selectively triggering the protective function detailed on pages 1.1-1.2 and Fig. 8.1 based on the measured current waveform detailed on pages 2.6_ 9.13, Section 4, and Fig. 9.4 to protect the electrical network of Fig. 2.22; and measure voltage waveforms detailed on page 2.6 and Section 4 to protect the electrical network of Fig. 2.17-2.18).

Allowable Subject Matter
Claims 19, 26, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, the primary reason for allowance is due to protection relay connection assembly, wherein the current measurement sensor is or includes a shunt provided on the protection relay data acquisition board, and/or the voltage measurement sensor is or includes a voltage divider provided on the protection relay data acquisition board.
Regarding claim 26, the primary reason for allowance is due to protection relay connection assembly, wherein the first current mating member has separate poles on opposite faces of the protection relay data acquisition board, each pole being configured to connect to a respective pole of the current transformer of the electrical network and/or the first voltage mating member has separate poles on opposite faces of the protection relay data acquisition board, each pole being configured to connect to a respective pole of the voltage transformer of the electrical network.
Regarding claim 28, the primary reason for allowance is due to protection relay connection assembly, wherein the protection relay connector includes a current aperture configured to receive the first current mating members and/or the protection relay connector includes a voltage aperture configured to receive the first voltage mating member.
Regarding claim 29, the primary reason for allowance is due to protection relay connection assembly, wherein the protection relay connector further includes a current mating member cover extending across the current aperture to provide the second current mating member, and/or a voltage mating member cover extending across the voltage aperture to provide the second voltage mating member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847